Lumpkin, J.
1. Where the evidence as a whole presented not only the theories of murder, or accidental killing with no evil design or intention or culpable neglect, but also of involuntary manslaughter in the commission of a lawful act without due caution and circumspection, it was error to charge the jury that involuntary manslaughter had nothing to do with the case, and to confine their consideration to the first two theories.
2. If an involuntary killing happens in the commission of an unlawful act which, in its consequences, naturally tends to destroy the life of a human being, the offense is murder. Penal Code, § 67.

Judgment reversed.


All the Justices concur.